COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-09-353-CR

 
        2-09-354-CR





DANIEL LEE KNOD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

The trial court sentenced appellant in two separate cases on August 27, 2009 after appellant pled true to the State’s motions to revoke pursuant to plea bargains.  Appellant signed waivers of his right to appeal the convictions and sentences that same day.  The trial court’s certifications of appellant’s right to appeal state that appellant has waived the right to appeal in each case.  
See
 Tex. R. App. P. 25.2(a).

On October 16, 2009, we notified appellant of our concern that the trial court’s certifications did not show that he had a right of appeal because of the waivers; we informed appellant that the appeals were subject to dismissal unless he filed a response on or before October 26, 2009 showing grounds for continuing the appeals.  
See
 Tex. R. App. P. 44.3.  Appellant has not filed a response.

Because the trial court’s certifications show that appellant waived his right to appeal and because appellant has not shown grounds for continuing the appeals, we dismiss the appeals.  
See
 Tex. R. App. P. 25.2(d), 43.2(f); 
Blanco v. State
, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000)
.



PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  November 19, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.